Citation Nr: 1517790	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-25 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an automobile and adaptive equipment or adaptive equipment only.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1956.  He died in October 2012, and the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In pertinent part, the October 2007 rating decision denied entitlement to an automobile and adaptive equipment or adaptive equipment only.  As will be discussed in the decision below, the appellant has been substituted in the appeal pending at the time of the Veteran's death.

 
FINDINGS OF FACT

1.  A claim for an automobile and adaptive equipment or adaptive equipment only is not a "periodic monetary benefit" for which accrued benefits, and thus, in turn, a claim for substitution, may be authorized.   

2.  There is no valid or raised claim before the Board, and no allegation of specific error of fact or law.


CONCLUSION OF LAW

The claim for entitlement to an automobile and adaptive equipment or adaptive equipment only is dismissed.  38 U.S.C.A. 38 U.S.C.A. §§ 3902, 5121(a), 5121A, 7105(d)(5) (West 2014); 38 C.F.R. §§ 3.808, 20.101(d) (2014); Gillis v. West, 11 Vet. App. 441 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below, the Board has determined that the claim cannot be granted as a matter of law.  The claim was not raised by the record or by the Veteran's surviving spouse, and the appellant has not alleged any specific error of law or fact in the matter.  Accordingly, VA has no unmet duties to notify and assist the appellant.  38 U.S.C.A. §§ 3902, 5103(a), 5103A, 5121(a), 5121A, 7105(d)(5); 38 C.F.R. § 3.159, 3.080, 20.101(d); Gillis v. West, 11 Vet. App. 441 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Factual Background

In April 2007, the AOJ received the Veteran's application for entitlement to an automobile and adaptive equipment or adaptive equipment only.  In October 2007, the AOJ denied the Veteran's claim, and in August 2008, the AOJ received the Veteran's notice of disagreement with that decision.  The AOJ issued a Statement of the Case in May 2009, and the Veteran submitted a timely VA Form 9 in July 2009.  See 38 U.S.C.A. § 7105 (filing of notice of disagreement and appeal).  In September 2011, the AOJ issued a Supplemental Statement of the Case continuing its denial of entitlement to an automobile and adaptive equipment or adaptive equipment only.  

In October 2012, the Veteran died, and in December 2012, the AOJ received the appellant's VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  The claim for accrued benefits was timely because it was received within one year of the Veteran's death.  See 38 U.S.C.A. § 5121.

In the appellant's December 2012 application, she wrote, "We were waiting for the Oakland V.A. to adjust for my dependency. . .  Oakland never finished paying additional dependency for spouse.  Can you complete adjustment?  I have no income."   The surviving spouse made no mention of the Veteran's claim for entitlement to an automobile and adaptive equipment or adaptive equipment only that was appealed and pending at the time of his death.

In a February 2013 rating decision, the appellant was granted dependency and indemnity compensation and basic eligibility to dependents' educational assistance.  

An April 26, 2013, worksheet associated with the Virtual VA claims noted that, prior to his death, the Veteran was certain that VA compensation benefits not yet paid, i.e., accrued benefits.  In a letter dated on April 29, 2013, the appellant was informed that she had been awarded Dependency and Indemnity Compensation (DIC) benefits, basic eligibility to Dependents' Educations Assistance (DEA), and accrued benefits.

The appellant was provided notice of her appellate rights, but did not submit a notice of disagreement within one year of April 2013 notice of the rating decision that awarded her DIC, DEA, and accrued benefits.  See 38 U.S.C.A. § 7105.

Nevertheless, a May 2, 2013, VA memorandum indicates that the Veteran had an appeal pending at the time of his death.  It was noted that "[A] living person would be eligible to received accrued benefits due to the claimant under [subsection (a) of the accrued benefits statute] may, not later than after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  The AOJ requested a determination from the Oakland Appeals office as to whether substitution was appropriate in this case.

In a letter dated on May 21, 2013, the Oakland RO sent the appellant a letter informing her that it would accept her request to act as a substitute claimant in the appeal that was pending at the time of the Veteran's death.  She was informed that the AOJ would make another decision as to the matter on appeal and that a Statement of the Case would be issued.  She was not informed of the substance of the claim for which the Veteran had an appeal pending.  No response was received from the appellant.  

In February 2015, this matter was forwarded to the Board.  The issue was certified by the AOJ as an appeal by substitution.  In the VA Form 8 (Certification of Appeal), the AOJ indicated that it lacked guidance "for handling [a] substitution claim for the scenario where there is a valid substitute claimant however there is no benefit the claimant would be entitled to even if the appeal were granted."


Law and Regulations

A claim for entitlement to an automobile and adaptive equipment or adaptive equipment only is not a claim for periodic monetary benefits.  Rather, the statute and regulations provide for a one-time payment to the seller of the vehicle and/or the provision of the adaptive equipment by VA.  See 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808; Gillis v. West, 11 Vet. App. 441 (1998) (holding that automobile purchase assistance is not an accrued benefit as a matter of law even when entitlement to the benefit was established prior to a veteran's death).  

38 U.S.C.A. § 5121A, the statute providing for substitution by a survivor to be substituted as the claim for the purposes of processing a claim to completion, provides as follows:

(a) Substitution.- 

(1)  If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. . .
 
(b)  Limitation.- Those who are eligible to make a claim under this section shall be determined in accordance with section 5121 of this title.

38 U.S.C.A. § 5121 (payment of certain accrued benefits upon death of a beneficiary) provides, in pertinent part, as follows:

(a)  Except as provided in sections 3329 and 3330 of title 31, periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death (hereinafter in this section and section 5122 of this title referred to as "accrued benefits") and due and unpaid, shall, upon the death of such individual be paid as follows:

(1)  Upon the death of a person receiving an apportioned share of benefits payable to a veteran, all or any part of such benefits to the veteran or to any other dependent or dependents of the veteran, as may be determined by the Secretary.
 
(2)  Upon the death of a veteran, to the living person first listed below: 

(A)  The veteran's spouse. . . 
 
(c)  Applications for accrued benefits must be filed within one year after the date of death. If a claimant's application is incomplete at the time it is originally submitted, the Secretary shall notify the claimant of the evidence necessary to complete the application. If such evidence is not received within one year from the date of such notification, no accrued benefits may be paid.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  The Board may also dismiss any case over which it determines that it does not have jurisdiction.  38 C.F.R. § 20.101(d).

Analysis

A claim of entitlement to an automobile and adaptive equipment or adaptive equipment only is not a claim for periodic monetary benefits.  Rather, the statute and regulations provide for a one-time payment to the seller of the vehicle and/or the provision of the adaptive equipment by VA.  See 38 U.S.C.A. § 3902; 38 C.F.R. § 3.808; Gillis v. West, 11 Vet. App. 441 (1998).  The criteria for accrued benefits for such a benefit, if such a claim were to have been raised, could never have been met as a matter of law.  Gillis, 11 Vet. App. at 441.  

Moreover, because the claim does not satisfy the criteria for payment of certain accrued benefits upon death of a beneficiary, as set forth at 38 U.S.C.A. § 5121(a), it is also not a valid claim for appeal by substitution as provided for at 38 U.S.C.A. § 5121A.  

The Board notes that the appellant has never raised the matter of the Veteran's appealed claim for entitlement to an automobile and adaptive equipment or adaptive equipment only.  She did not mention these benefits when seeking accrued benefits.  The appellant did seek other accrued benefits in her December 2012 application, but those benefits were granted, and she did not appeal the amount or effective date or nature of the benefits granted by the AOJ in April 2013.  

Based on the foregoing, the Board finds that there is no valid claim, nor is there a specific allegation of error of fact or law for the Board to consider.  Accordingly, the appeal is dismissed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101(d).






ORDER

The appeal is dismissed.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


